Exhibit 10.1

KENEXA CORPORATION
2006 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated, effective October 17, 2006)


1.             PURPOSE.

The Kenexa Corporation 2006 Employee Stock Purchase Plan (the “Plan”) is
intended to encourage and facilitate the purchase of Shares of the common stock
of Kenexa Corporation (the “Company”) by employees of the Company and any
Participating Companies, thereby providing employees with a personal stake in
the Company and a long range inducement to remain in the employ of the Company
and Participating Companies.  It is the intention of the Company that the Plan
qualify as an “employee stock purchase plan” within the meaning of Section 423
of the Code.


2.             DEFINITIONS.


A.             “ACCOUNT” MEANS A BOOKKEEPING ACCOUNT ESTABLISHED BY THE
COMMITTEE ON BEHALF OF A PARTICIPANT TO HOLD PAYROLL DEDUCTIONS.


B.             “APPROVED LEAVE OF ABSENCE” MEANS A LEAVE OF ABSENCE THAT HAS
BEEN APPROVED BY THE APPLICABLE PARTICIPATING COMPANY IN SUCH A MANNER AS THE
BOARD MAY DETERMINE FROM TIME TO TIME.


C.             “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


D.             “BUSINESS DAY” MEANS A DAY ON WHICH NATIONAL STOCK EXCHANGES AND
THE NASDAQ SYSTEM ARE OPEN FOR TRADING.


E.             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


F.              “COMMITTEE” MEANS THE COMMITTEE APPOINTED PURSUANT TO SECTION 14
OF THE PLAN.


G.             “COMPANY” MEANS KENEXA CORPORATION.


H.             “COMPENSATION” MEANS THE REGULAR BASE SALARY PAID TO A
PARTICIPANT BY ONE OR MORE PARTICIPATING COMPANY DURING SUCH INDIVIDUAL’S PERIOD
OF PARTICIPATION IN THE PLAN, PLUS ANY PRE-TAX CONTRIBUTIONS MADE BY THE
PARTICIPANT TO ANY CASH-OR-DEFERRED ARRANGEMENT THAT MEETS THE REQUIREMENTS OF
SECTION 401(K) OF THE CODE OR ANY CAFETERIA BENEFIT PROGRAM THAT MEETS THE
REQUIREMENTS OF SECTION 125 OF THE CODE, NOW OR HEREAFTER ESTABLISHED BY ANY
PARTICIPATING COMPANY.  THE FOLLOWING ITEMS OF COMPENSATION SHALL NOT BE
INCLUDED IN COMPENSATION: (I) ALL OVERTIME PAYMENTS, BONUSES, COMMISSIONS (OTHER
THAN THOSE FUNCTIONING AS BASE SALARY EQUIVALENTS), PROFIT-SHARING DISTRIBUTIONS
AND OTHER INCENTIVE-TYPE PAYMENTS AND (II) ANY AND ALL CONTRIBUTIONS (OTHER THAN
CONTRIBUTIONS SUBJECT TO SECTIONS 401(K) AND 125 OF THE CODE) MADE ON THE
PARTICIPANT’S BEHALF BY A PARTICIPATING COMPANY UNDER ANY EMPLOYEE BENEFIT OR
WELFARE PLAN NOW OR HEREAFTER ESTABLISHED..

B-1


--------------------------------------------------------------------------------





I.              “ELECTION FORM” MEANS THE FORM ACCEPTABLE TO THE COMMITTEE WHICH
AN EMPLOYEE SHALL USE TO MAKE AN ELECTION TO PURCHASE SHARES THROUGH PAYROLL
DEDUCTIONS PURSUANT TO THE PLAN.


J.              “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE WHO MEETS THE REQUIREMENTS
FOR ELIGIBILITY UNDER SECTION 3 OF THE PLAN.


K.             “EMPLOYEE” MEANS ANY PERSON, INCLUDING AN OFFICER, WHOSE WAGES
AND OTHER SALARY IS REQUIRED TO BE REPORTED BY A PARTICIPATING COMPANY ON
INTERNAL REVENUE SERVICE FORM W-2 FOR FEDERAL INCOME TAX PURPOSES.


L.              “ENROLLMENT DATE” MEANS, WITH RESPECT TO A GIVEN OFFERING
PERIOD, A DATE ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE OR THE BOARD,
WHICH SHALL NOT BE LATER THAN THE FIRST DAY OF SUCH OFFERING PERIOD.


M.            “FAIR MARKET VALUE” MEANS THE CLOSING PRICE PER SHARE ON THE
PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH THE SHARES ARE LISTED OR
ADMITTED TO TRADING OR, IF NOT LISTED OR TRADED ON ANY SUCH EXCHANGE, ON THE
NATIONAL MARKET SYSTEM OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
AUTOMATED QUOTATION SYSTEM (“NASDAQ”), OR IF NOT LISTED OR TRADED ON ANY SUCH
EXCHANGE OR SYSTEM, THE FAIR MARKET VALUE AS REASONABLY DETERMINED BY THE BOARD,
WHICH DETERMINATION SHALL BE IN ACCORDANCE WITH THE STANDARDS SET FORTH IN
TREASURY REGULATION §1.421-1(E)(2) AND SHALL BE CONCLUSIVE.


N.             “FIVE PERCENT OWNER” MEANS AN EMPLOYEE WHO, WITH RESPECT TO A
PARTICIPATING COMPANY, IS DESCRIBED IN SECTION 423(B) OF THE CODE.


O.             “OFFERING” MEANS AN OFFERING OF SHARES TO ELIGIBLE EMPLOYEES
PURSUANT TO THE PLAN.


P.             “OFFERING COMMENCEMENT DATE” MEANS THE FIRST BUSINESS DAY ON OR
AFTER EACH DECEMBER 1, MARCH 1, JUNE 1 OR SEPTEMBER 1 OF EACH YEAR.


Q.             “OFFERING PERIOD” MEANS THE PERIOD EXTENDING FROM AN OFFERING
COMMENCEMENT DATE THROUGH THE FOLLOWING OFFERING TERMINATION DATE.


R.              “OFFERING TERMINATION DATE” MEANS THE EARLIER OF THE LAST
BUSINESS DAY IN THE PERIOD ENDING EACH FEBRUARY 28 (OR FEBRUARY 29, IF
APPLICABLE), MAY 31, AUGUST 31 AND NOVEMBER 30 IMMEDIATELY FOLLOWING AN OFFERING
COMMENCEMENT DATE.


S.             “OPTION PRICE” MEANS, WITH RESPECT TO A PARTICULAR OFFERING
PERIOD, AN AMOUNT EQUAL TO 95% OF THE FAIR MARKET VALUE PER SHARE DETERMINED ON
THE OFFERING TERMINATION DATE, OR IF SUCH DATE IS NOT A TRADING DAY, THEN ON THE
NEXT TRADING DAY THEREAFTER.


T.              “PARTICIPANT” MEANS AN EMPLOYEE WHO MEETS THE REQUIREMENTS FOR
ELIGIBILITY UNDER SECTION 3 OF THE PLAN AND WHO HAS TIMELY DELIVERED AN ELECTION
FORM TO THE COMMITTEE.


U.             “PARTICIPATING COMPANY” MEANS, AS IDENTIFIED ON SCHEDULE A, THE
COMPANY AND SUBSIDIARIES OF THE COMPANY, WITHIN THE MEANING OF SECTION 424(F) OF
THE CODE, IF ANY, THAT ARE

B-2


--------------------------------------------------------------------------------





APPROVED BY THE BOARD FROM TIME TO TIME IN ITS SOLE DISCRETION AS ELIGIBLE TO
PARTICIPATE IN THE PLAN.


V.             “PAYROLL DEDUCTIONS” MEANS AMOUNTS WITHHELD FROM A PARTICIPANT’S
COMPENSATION PURSUANT TO THE PLAN, AS DESCRIBED IN SECTION 5 OF THE PLAN.


W.            “PLAN” MEANS KENEXA CORPORATION 2006 EMPLOYEE STOCK PURCHASE PLAN,
AS SET FORTH IN THIS DOCUMENT, AND AS MAY BE AMENDED FROM TIME TO TIME.


X.             “PLAN TERMINATION DATE” MEANS THE EARLIER OF: (1) THE OFFERING
TERMINATION DATE FOR THE OFFERING IN WHICH THE MAXIMUM NUMBER OF SHARES
SPECIFIED IN SECTION 4 OF THE PLAN HAVE BEEN ISSUED PURSUANT TO THE PLAN; OR
(2) THE DATE AS OF WHICH THE BOARD CHOOSES TO TERMINATE THE PLAN AS PROVIDED IN
SECTION 15 OF THE PLAN.


Y.             “SHARES” MEANS SHARES OF COMMON STOCK OF THE COMPANY, $.01 PAR
VALUE PER SHARE.


Z.             “SUCCESSOR-IN-INTEREST” MEANS THE PARTICIPANT’S EXECUTOR OR
ADMINISTRATOR, OR SUCH OTHER PERSON OR ENTITY TO WHOM THE PARTICIPANT’S RIGHTS
UNDER THE PLAN SHALL HAVE PASSED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.


AA.           “TERMINATION FORM” MEANS THE FORM ACCEPTABLE TO THE COMMITTEE
WHICH AN EMPLOYEE SHALL USE TO WITHDRAW FROM AN OFFERING PURSUANT TO SECTION 8
OF THE PLAN.


3.             ELIGIBILITY AND PARTICIPATION.


A.             INITIAL ELIGIBILITY.  EXCEPT AS PROVIDED IN SECTION 3(B) OF THE
PLAN, EACH INDIVIDUAL WHO IS AN EMPLOYEE ON AN OFFERING COMMENCEMENT DATE SHALL
BE ELIGIBLE TO PARTICIPATE IN THE PLAN WITH RESPECT TO THE OFFERING THAT
COMMENCES ON THAT DATE.


B.             INELIGIBILITY.  AN EMPLOYEE SHALL NOT BE ELIGIBLE TO PARTICIPATE
IN THE PLAN IF SUCH EMPLOYEE:


(1)           IS A FIVE PERCENT OWNER;


(2)           HAS NOT CUSTOMARILY WORKED MORE THAN 20 HOURS PER WEEK DURING A
24-CONSECUTIVE-MONTH PERIOD ENDING ON THE LAST DAY OF THE MONTH IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OF AN ELECTION TO PURCHASE SHARES PURSUANT TO THE
PLAN; OR


(3)           IS RESTRICTED FROM PARTICIPATING UNDER SECTION 3(D) OF THE PLAN.


C.             LEAVE OF ABSENCE.  AN EMPLOYEE ON AN APPROVED LEAVE OF ABSENCE
SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN, SUBJECT TO THE PROVISIONS OF
SECTIONS 5(D) AND 8(D) OF THE PLAN.  AN APPROVED LEAVE OF ABSENCE SHALL BE
CONSIDERED ACTIVE EMPLOYMENT FOR PURPOSES OF SECTIONS 3(B)(2) AND 3(B)(3) OF THE
PLAN.

B-3


--------------------------------------------------------------------------------





D.             RESTRICTIONS ON PARTICIPATION.  NOTWITHSTANDING ANY PROVISIONS OF
THE PLAN TO THE CONTRARY, NO EMPLOYEE SHALL BE GRANTED AN OPTION TO PARTICIPATE
IN THE PLAN IF:


(1)           IMMEDIATELY AFTER THE GRANT, SUCH EMPLOYEE WOULD BE A FIVE PERCENT
OWNER; OR


(2)           SUCH OPTION WOULD PERMIT SUCH EMPLOYEE’S RIGHTS TO PURCHASE STOCK
UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE PARTICIPATING COMPANIES WHICH
MEET THE REQUIREMENTS OF SECTION 423(B) OF THE CODE TO ACCRUE AT A RATE WHICH
EXCEEDS $25,000 IN FAIR MARKET VALUE (AS DETERMINED PURSUANT TO
SECTION 423(B)(8) OF THE CODE) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING.


E.             COMMENCEMENT OF PARTICIPATION.  AN EMPLOYEE WHO MEETS THE
ELIGIBILITY REQUIREMENTS OF SECTIONS 3(A) AND 3(B) OF THE PLAN AND WHOSE
PARTICIPATION IS NOT RESTRICTED UNDER SECTION 3(D) OF THE PLAN SHALL BECOME A
PARTICIPANT BY COMPLETING AN ELECTION FORM AND FILING IT WITH THE COMMITTEE ON
OR BEFORE THE APPLICABLE ENROLLMENT DATE.  PAYROLL DEDUCTIONS FOR A PARTICIPANT
SHALL COMMENCE ON THE APPLICABLE OFFERING COMMENCEMENT DATE WHEN HIS OR HER
AUTHORIZATION FOR PAYROLL DEDUCTIONS BECOMES EFFECTIVE, AND SHALL END ON THE
PLAN TERMINATION DATE, UNLESS SOONER TERMINATED BY THE PARTICIPANT PURSUANT TO
SECTION 8 OF THE PLAN.  NOTWITHSTANDING THE FOREGOING SENTENCE, TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(D) OF THE
PLAN, A PARTICIPANT’S PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%)
AT ANY TIME DURING AN OFFERING PERIOD; PROVIDED, THAT SUCH PAYROLL DEDUCTIONS
SHALL RECOMMENCE AT THE RATE AS PROVIDED IN SUCH PARTICIPANT’S ENROLLMENT FORM
AT THE BEGINNING OF THE FIRST OFFERING PERIOD THAT IS SCHEDULED TO END IN THE
FOLLOWING CALENDAR YEAR, UNLESS TERMINATED BY THE PARTICIPANT AS PROVIDED IN
SECTION 8 OF THE PLAN.


4.             SHARES PER OFFERING.

The Plan shall be implemented by a series of Offerings that shall terminate on
the Plan Termination Date.  Offerings shall be made with respect to Compensation
payable for each Offering Period occurring on or after adoption of the Plan by
the Board and ending with the Plan Termination Date.  Shares available for any
Offering shall be the difference between the maximum number of Shares that may
be issued under the Plan, as determined pursuant to Section 10(a) of the Plan,
for all of the Offerings, less the actual number of Shares purchased by
Participants pursuant to prior Offerings.  If the total number of Shares for
which options are exercised on any Offering Termination Date exceeds the maximum
number of Shares available, the Committee shall make a pro rata allocation of
Shares available for delivery and distribution in as nearly a uniform manner as
practicable, and as it shall determine to be fair and equitable, and the
unapplied Account balances shall be returned to Participants as soon as
practicable following the Offering Termination Date.


5.             PAYROLL DEDUCTIONS.


A.             AMOUNT OF PAYROLL DEDUCTIONS.  AN ELIGIBLE EMPLOYEE WHO WISHES TO
PARTICIPATE IN THE PLAN SHALL FILE AN ELECTION FORM (AUTHORIZING PAYROLL
DEDUCTIONS) WITH THE COMMITTEE PRIOR TO THE APPLICABLE ENROLLMENT DATE.

B-4


--------------------------------------------------------------------------------





B.             PARTICIPANTS’ ACCOUNTS.  ALL PAYROLL DEDUCTIONS WITH RESPECT TO A
PARTICIPANT PURSUANT TO SECTION 5(A) OF THE PLAN SHALL COMMENCE ON THE FIRST
PAYROLL FOLLOWING THE ENROLLMENT DATE AND SHALL CONTINUE UNTIL TERMINATED BY THE
PARTICIPANT AS PROVIDED IN SECTION 8.  ALL PAYROLL DEDUCTIONS WILL BE CREDITED
TO THE PARTICIPANT’S ACCOUNT UNDER THE PLAN.  THE AMOUNTS COLLECTED FROM THE
PARTICIPANT SHALL NOT BE HELD IN ANY SEGREGATED ACCOUNT OR TRUST FUND AND MAY BE
COMMINGLED WITH THE GENERAL ASSETS OF THE COMPANY AND USED FOR GENERAL CORPORATE
PURPOSES.


C.             CHANGES IN PAYROLL DEDUCTIONS.  A PARTICIPANT MAY DISCONTINUE HIS
PARTICIPATION IN THE PLAN AS PROVIDED IN SECTION 8(A) OF THE PLAN, BUT NO OTHER
CHANGE CAN BE MADE DURING AN OFFERING PERIOD, INCLUDING, BUT NOT LIMITED TO,
CHANGES IN THE AMOUNT OF PAYROLL DEDUCTIONS FOR SUCH OFFERING.  A PARTICIPANT
MAY CHANGE THE AMOUNT OF PAYROLL DEDUCTIONS FOR SUBSEQUENT OFFERINGS BY GIVING
WRITTEN NOTICE OF SUCH CHANGE TO THE COMMITTEE ON OR BEFORE THE APPLICABLE
ENROLLMENT DATE FOR SUCH OFFERING PERIOD.


D.             LEAVE OF ABSENCE.  A PARTICIPANT WHO GOES ON AN APPROVED LEAVE OF
ABSENCE BEFORE THE OFFERING TERMINATION DATE AFTER HAVING FILED AN ELECTION FORM
WITH RESPECT TO SUCH OFFERING MAY:


(1)           WITHDRAW THE BALANCE CREDITED TO HIS OR HER ACCOUNT PURSUANT TO
SECTION 8(B) OF THE PLAN;


(2)           DISCONTINUE CONTRIBUTIONS TO THE PLAN BUT REMAIN A PARTICIPANT IN
THE PLAN THROUGH THE EARLIER OF (I) THE OFFERING TERMINATION DATE OR (II) THE
CLOSE OF BUSINESS ON THE 90TH DAY OF SUCH APPROVED LEAVE OF ABSENCE UNLESS SUCH
EMPLOYEE SHALL HAVE RETURNED TO REGULAR NON-TEMPORARY EMPLOYMENT BEFORE THE
CLOSE OF BUSINESS ON SUCH 90TH DAY;


(3)           REMAIN A PARTICIPANT IN THE PLAN DURING SUCH APPROVED LEAVE OF
ABSENCE THROUGH THE EARLIER OF (I) THE OFFERING TERMINATION DATE OR (II) THE
CLOSE OF BUSINESS ON THE 90TH DAY OF SUCH APPROVED LEAVE OF ABSENCE UNLESS SUCH
EMPLOYEE SHALL HAVE RETURNED TO REGULAR NON-TEMPORARY EMPLOYMENT BEFORE THE
CLOSE OF BUSINESS ON SUCH 90TH DAY, AND CONTINUE THE AUTHORIZATION FOR THE
PARTICIPATING COMPANY TO MAKE PAYROLL DEDUCTIONS FOR EACH PAYROLL PERIOD OUT OF
CONTINUING PAYMENTS TO SUCH PARTICIPANT, IF ANY.


6.             GRANTING OF OPTIONS.

On each Offering Termination Date, each Participant shall be deemed to have been
granted an option to purchase a minimum of one (1) Share and a maximum number of
Shares that shall be a number of whole Shares equal to the quotient obtained by
dividing the balance credited to the Participant’s Account as of the Offering
Termination Date, by the Option Price.


7.             EXERCISE OF OPTIONS.


A.             AUTOMATIC EXERCISE.  WITH RESPECT TO EACH OFFERING, A
PARTICIPANT’S OPTION FOR THE PURCHASE OF SHARES GRANTED PURSUANT TO SECTION 6 OF
THE PLAN SHALL BE DEEMED TO HAVE BEEN EXERCISED AUTOMATICALLY ON THE OFFERING
TERMINATION DATE APPLICABLE TO SUCH OFFERING.

B-5


--------------------------------------------------------------------------------





B.             FRACTIONAL SHARES AND MINIMUM NUMBER OF SHARES.  FRACTIONAL
SHARES SHALL NOT BE ISSUED UNDER THE PLAN.  AMOUNTS CREDITED TO AN ACCOUNT
REMAINING AFTER THE APPLICATION OF SUCH ACCOUNT TO THE EXERCISE OF OPTIONS FOR A
MINIMUM OF ONE (1) FULL SHARE SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT FOR
THE NEXT SUCCEEDING OFFERING, OR, AT THE PARTICIPANT’S ELECTION, RETURNED TO THE
PARTICIPANT AS SOON AS PRACTICABLE FOLLOWING THE OFFERING TERMINATION DATE,
WITHOUT INTEREST.


C.             TRANSFERABILITY OF OPTION.  NO OPTION GRANTED TO A PARTICIPANT
PURSUANT TO THE PLAN SHALL BE TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND NO SUCH OPTION SHALL BE EXERCISABLE DURING THE
PARTICIPANT’S LIFETIME OTHER THAN BY THE PARTICIPANT.


D.             DELIVERY OF CERTIFICATES FOR SHARES.  THE COMPANY SHALL DELIVER
CERTIFICATES FOR SHARES ACQUIRED ON THE EXERCISE OF OPTIONS DURING AN OFFERING
PERIOD AS SOON AS PRACTICABLE FOLLOWING THE OFFERING TERMINATION DATE.


8.             WITHDRAWALS.


A.             WITHDRAWAL OF ACCOUNT.  A PARTICIPANT MAY ELECT TO WITHDRAW THE
BALANCE CREDITED TO THE PARTICIPANT’S ACCOUNT BY PROVIDING A TERMINATION FORM TO
THE COMMITTEE AT ANY TIME BEFORE THE OFFERING TERMINATION DATE APPLICABLE TO ANY
OFFERING.


B.             AMOUNT OF WITHDRAWAL.  A PARTICIPANT MAY WITHDRAW ALL, BUT NOT
LESS THAN ALL, OF THE AMOUNTS CREDITED TO THE PARTICIPANT’S ACCOUNT BY GIVING A
TERMINATION FORM TO THE COMMITTEE.  ALL AMOUNTS CREDITED TO SUCH PARTICIPANT’S
ACCOUNT SHALL BE PAID AS SOON AS PRACTICABLE FOLLOWING THE COMMITTEE’S RECEIPT
OF THE PARTICIPANT’S TERMINATION FORM, AND NO FURTHER PAYROLL DEDUCTIONS WILL BE
MADE WITH RESPECT TO THE PARTICIPANT.


C.             TERMINATION OF EMPLOYMENT.  UPON TERMINATION OF A PARTICIPANT’S
EMPLOYMENT FOR ANY REASON OTHER THAN DEATH, INCLUDING TERMINATION DUE TO
DISABILITY OR CONTINUATION OF A LEAVE OF ABSENCE BEYOND 90 DAYS, ALL AMOUNTS
CREDITED TO SUCH PARTICIPANT’S ACCOUNT SHALL BE RETURNED TO THE PARTICIPANT.  IN
THE EVENT OF A PARTICIPANT’S (1) TERMINATION OF EMPLOYMENT DUE TO DEATH OR
(2) DEATH AFTER TERMINATION OF EMPLOYMENT BUT BEFORE THE PARTICIPANT’S ACCOUNT
HAS BEEN RETURNED, ALL AMOUNTS CREDITED TO SUCH PARTICIPANT’S ACCOUNT SHALL BE
RETURNED TO THE PARTICIPANT’S SUCCESSOR-IN-INTEREST.


D.             LEAVE OF ABSENCE.  A PARTICIPANT WHO IS ON AN APPROVED LEAVE OF
ABSENCE SHALL, SUBJECT TO THE PARTICIPANT’S ELECTION PURSUANT TO SECTION 5(D) OF
THE PLAN, CONTINUE TO BE A PARTICIPANT IN THE PLAN UNTIL THE EARLIER OF (I) THE
END OF THE FIRST OFFERING ENDING AFTER COMMENCEMENT OF SUCH APPROVED LEAVE OF
ABSENCE OR (II) THE CLOSE OF BUSINESS ON THE 90TH DAY OF SUCH APPROVED LEAVE OF
ABSENCE UNLESS SUCH EMPLOYEE SHALL HAVE RETURNED TO REGULAR NON-TEMPORARY
EMPLOYMENT BEFORE THE CLOSE OF BUSINESS ON SUCH 90TH DAY.  A PARTICIPANT WHO HAS
BEEN ON AN APPROVED LEAVE OF ABSENCE FOR MORE THAN 90 DAYS SHALL NOT BE ELIGIBLE
TO PARTICIPATE IN ANY OFFERING THAT BEGINS ON OR AFTER THE COMMENCEMENT OF SUCH
APPROVED LEAVE OF ABSENCE SO LONG AS SUCH LEAVE OF ABSENCE CONTINUES.

B-6


--------------------------------------------------------------------------------





9.             INTEREST.

No interest shall be paid or allowed with respect to amounts paid into the Plan
or credited to any Participant’s Account.


10.          SHARES.


A.             MAXIMUM NUMBER OF SHARES.  NO MORE THAN 500,000 SHARES MAY BE
ISSUED UNDER THE PLAN.  SUCH SHARES SHALL BE AUTHORIZED BUT UNISSUED OR
REACQUIRED SHARES OF THE COMPANY, INCLUDING SHARES PURCHASED ON THE OPEN MARKET.
 THE NUMBER OF SHARES AVAILABLE FOR ANY OFFERING AND ALL OFFERINGS SHALL BE
ADJUSTED IF THE NUMBER OF OUTSTANDING SHARES OF THE COMPANY IS INCREASED OR
REDUCED BY SPLIT-UP, RECLASSIFICATION, STOCK DIVIDEND OR THE LIKE.  ALL SHARES
ISSUED PURSUANT TO THE PLAN SHALL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE.


B.             PARTICIPANT’S INTEREST IN SHARES.  A PARTICIPANT SHALL HAVE NO
INTEREST IN SHARES SUBJECT TO AN OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


C.             REGISTRATION OF SHARES.  SHARES TO BE DELIVERED TO A PARTICIPANT
UNDER THE PLAN SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT.


D.             RESTRICTIONS ON EXERCISE.  THE BOARD MAY, IN ITS DISCRETION,
REQUIRE AS CONDITIONS TO THE EXERCISE OF ANY OPTION SUCH CONDITIONS AS IT MAY
DEEM NECESSARY TO ASSURE THAT THE EXERCISE OF OPTIONS IS IN COMPLIANCE WITH
APPLICABLE SECURITIES LAWS.


11.          EXPENSES.

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan.
 No charge or deduction for any such expenses will be made to a Participant upon
the termination of his or her participation under the Plan or upon the
distribution of certificates representing Shares purchased with his or her
contributions.


12.          TAXES.

The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all Federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the grant, exercise of the option or disposition of
Shares.  In connection with such withholding, the Participating Companies may
make any such arrangements as are consistent with the Plan as it may deem
appropriate, including the right to withhold from Compensation paid to a
Participant other than in connection with the Plan and the right to withdraw
such amount from the amount standing to the credit of the Participant’s Account.


13.          PLAN AND CONTRIBUTIONS NOT TO AFFECT EMPLOYMENT.

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

B-7


--------------------------------------------------------------------------------





14.          ADMINISTRATION.

The Plan shall be administered by the Board, which may delegate responsibility
for such administration to a committee of the Board (the “Committee”).  If the
Board fails to appoint the Committee, any references in the Plan to the
Committee shall be treated as references to the Board.  The Board, or the
Committee, shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable in administering the Plan, with or
without the advice of counsel.  The determinations of the Board or the Committee
on the matters referred to in this paragraph shall be conclusive and binding
upon all persons in interest.


15.          AMENDMENT AND TERMINATION.

The Board may terminate the Plan at any time and may amend the Plan from time to
time in any respect; provided, however, that upon any termination of the Plan,
all Shares or Payroll Deductions (to the extent not yet applied to the purchase
of Shares) under the Plan shall be distributed to the Participants, provided
further, that no amendment to the Plan shall affect the right of a Participant
to receive his or her proportionate interest in the Shares or his or her Payroll
Deductions (to the extent not yet applied to the purchase of Shares) under the
Plan, and provided further, that the Company may seek shareholder approval of an
amendment to the Plan if such approval is determined to be required by or
advisable under the regulations of the Securities or Exchange Commission or the
Internal Revenue Service, the rules of any stock exchange or system on which the
Shares are listed or other applicable law or regulation.


16.          EFFECTIVE DATE.

The Plan shall be effective on July 15, 2006.


17.          GOVERNMENT AND OTHER REGULATIONS.


A.             IN GENERAL.  THE PURCHASE OF SHARES UNDER THE PLAN SHALL BE
SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY
ANY GOVERNMENTAL AGENCIES AS MAY BE REQUIRED.


B.             SECURITIES LAW.  THE COMMITTEE SHALL HAVE THE POWER TO MAKE EACH
GRANT UNDER THE PLAN SUBJECT TO SUCH CONDITIONS AS IT DEEMS NECESSARY OR
APPROPRIATE TO COMPLY WITH THE THEN-EXISTING REQUIREMENTS OF THE SECURITIES ACT
OF 1933, AS AMENDED, AND THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
INCLUDING RULE 16B-3 (OR ANY SIMILAR RULE) OF THE SECURITIES AND EXCHANGE
COMMISSION.


18.          NON-ALIENATION.

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his interest under the Plan prior to the distribution to him
of Share certificates.  Any attempt at assignment, alienation, sale, transfer,
pledge or other encumbrance shall be void and of no effect.

B-8


--------------------------------------------------------------------------------





19.          NOTICES.

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

If to the Company:

Kenexa Corporation
650 East Swedesford Road
2nd Floor
Wayne, PA 19087
Attention: Employee Stock Purchase Plan Committee

or any other address provided pursuant to written notice.

If to the Participant:  At the address on file with the Company from time to
time, or to such other address as either party may hereafter designate in
writing by notice similarly given by one party to the other.


20.          SUCCESSORS.

The Plan shall be binding upon and inure to the benefit of any successor,
successors or assigns of the Company.


21.          SEVERABILITY.

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.


22.          ACCEPTANCE.

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.


23.          APPLICABLE LAW.

This Plan shall be construed in accordance with the law of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.

B-9


--------------------------------------------------------------------------------